DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed 12/08/2021 has been entered. Applicant has amended claims 1, 10, and 19-25. No claims have been cancelled. Applicant has added new claim 26. Claims 1-26 are currently pending. Applicant has corrected the deficiencies in claims 20-25, therefore the Examiner withdraws the claim objections.
Response to Arguments
Applicant’s arguments, see page 7, filed 12/08/2021, with respect to claims 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 19-20 has been withdrawn. 
Applicant’s arguments, see pages 8-11, filed 12/08/2021, with respect to the rejection(s) of claim(s) 1-25 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Keller et al (US 2004/0128287). Keller teaches the amended limitations seen in the independent claims and new claim 26 as seen in the current rejection below. 
Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shmueli et al (US 2021/0056108) in view of DeHaan (US 2015/0149438) and Keller et al (US 2004/0128287).
Regarding claim 1, Shmueli teaches a method for cardinality estimation, the method comprising: accessing database relations ([0006 - a method comprising: receiving a plurality of pairs of queries associated with a database, wherein the queries in each pair in the plurality of pairs of queries have an identical FROM clause); collecting a random sample from each of the database relations ([0073] -  Using this process, an initial training set can be obtained for the model, which consists of, e.g., 100,000 pairs of queries with zero to two joins. The training samples can be split into 80% training samples and 20% validation samples); and predicting a cardinality estimation of a plurality of structured query language (SQL) predicates ([0009] - to determine cardinality values of each of the target query and intersection query over a database; and estimating a containment rate between the target query and the provided query over the database, based, at least in part, on the cardinality values of the target query and the intersection query).  
Shmueli does not teach cumulative frequency function (CFF).
DeHaan teaches cumulative frequency function (CFF) ([0017] - The cardinality of a range query over interval [v.sub.l,v.sub.r) is given by cumulative frequency function f+.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shmueli to include cumulative frequency function (CFF) as taught by DeHaan. It would be advantageous to make the combination due to the multiple ways that a cardinality is computed and will to lead to a similar result as seen in of Shmueli ([0254]).
(Figure 1, 160 Generate Training records) ; creating a model from the generated training data (Figure 1, 190 Generate training models with data mining method)
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shmueli in view of DeHaan to include teaches generate training data from the random sample of each of the database relations, creating a model from the generated training data as taught by Keller. It would be advantageous to make the combination to result better prediction of the number of qualifying records for simple and complex queries as seen in of Keller ([0021]).
Regarding claim 2, Shmueli teaches further comprising: extending the model to predict a cardinality estimation of some of the plurality of structured query language (SQL) predicates, wherein the some of the plurality of structured query language (SQL) predicates are equality predicates ([0165] - This way, an equality predicate on strings can be converted to an equality predicate on integers, which the present CRN model can handle).  
Shmueli does not teach cumulative frequency function (CFF).
DeHaan teaches cumulative frequency function (CFF) ([0017] - The cardinality of a range query over interval [v.sub.l,v.sub.r) is given by cumulative frequency function f+.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shmueli to include cumulative frequency function (CFF) as taught by DeHaan. It would be advantageous to make the combination due to the multiple ways that a cardinality is computed and will to lead to a similar result as seen in of Shmueli ([0254]).

Regarding claim 3, Shmueli teaches further comprising: extending the model to predict a cardinality estimation of join predicates ([0060] - This is especially the case when there are multiple joins, where the known cardinality estimation techniques suffer from under-estimated results and errors that grow exponentially as the number of joins increases. The technique, disclosed herein, estimates the cardinalities more robustly (x150/x175 with 4 joins queries, and x1650/x120 with 5 joins queries, compared with such methods as PostgreSQL and MSCN, respectively).  
Shmueli does not teach cumulative frequency function (CFF).
DeHaan teaches cumulative frequency function (CFF) ([0017] - The cardinality of a range query over interval [v.sub.l,v.sub.r) is given by cumulative frequency function f+.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shmueli to include cumulative frequency function (CFF) as taught by DeHaan. It would be advantageous to make the combination due to the multiple ways that a cardinality is computed and will to lead to a similar result as seen in of Shmueli ([0254]).
Regarding claim 4, Shmueli teaches extending the model to predict a cardinality estimation of lossless join predicates ([0060] - This is especially the case when there are multiple joins, where the known cardinality estimation techniques suffer from under-estimated results and errors that grow exponentially as the number of joins increases. The technique, disclosed herein, estimates the cardinalities more robustly (x150/x175 with 4 joins queries, and x1650/x120 with 5 joins queries, compared with such methods as PostgreSQL and MSCN, respectively).  
Shmueli does not teach cumulative frequency function (CFF).
([0017] - The cardinality of a range query over interval [v.sub.l,v.sub.r) is given by cumulative frequency function f+.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shmueli to include cumulative frequency function (CFF) as taught by DeHaan. It would be advantageous to make the combination due to the multiple ways that a cardinality is computed and will to lead to a similar result as seen in of Shmueli ([0254]).

Regarding claim 5, Shmueli teaches wherein some of the plurality of structured query language (SQL) operators are inequality predicates ([0220] - the equality joins (col1,op,col2) where op is =. In addition, the columns' predicates are of the form (col,op,val) where op.di-elect cons.C [<, =, >]2).  
Shmueli does not teach cumulative frequency function (CFF).
DeHaan teaches cumulative frequency function (CFF) ([0017] - The cardinality of a range query over interval [v.sub.l,v.sub.r) is given by cumulative frequency function f+.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shmueli to include cumulative frequency function (CFF) as taught by DeHaan. It would be advantageous to make the combination due to the multiple ways that a cardinality is computed and will to lead to a similar result as seen in of Shmueli ([0254]).
Regarding claim 6, Shmueli teaches wherein the training data is generated by using a number of columns represented as a vector with values from the random sample ([0058] - termed herein Containment Rate Network (CRN), which enables expressing query features using sets of vectors. An input query is converted into three sets, T, J and P, representing the query's tables, joins and column predicates, respectively. Each element of these sets is represented by a vector).  
Regarding claim 7, Shmueli teaches wherein the values from the random sample represent predicates and an optimal output for the training data, wherein the optimal output for the training data is obtained by computing the selectivity from the random sample ([0084 - Since minimizing the ratio between the predicted and the actual containment rates is desirable, the q-error metric can be used in the current evaluation. The disclosed model can be trained to minimize the mean q-error, which is the ratio between an estimated and the actual contaminate rate (or vice versa). Let y be the true containment rate).  
Regarding claim 8, Shmueli teaches wherein the model determines a selectivity of each query predicate ([0074] - Featurizing all the queries' literals and predicates as a single vector, over all the possible words that may appear in the queries, is impractical. Also, serializing the queries' SELECT, FROM, and WHERE clauses elements into an ordered sequence of elements is not practical, because the order in these clauses is arbitrary).  
Shmueli does not teach cumulative frequency function (CFF).
DeHaan teaches cumulative frequency function (CFF) ([0017] - The cardinality of a range query over interval [v.sub.l,v.sub.r) is given by cumulative frequency function f+.).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shmueli to include cumulative frequency function (CFF) as taught by DeHaan. It would be advantageous to make the combination due to the multiple ways that a cardinality is computed and will to lead to a similar result as seen in of Shmueli ([0254]).
Regarding claim 9, Shmueli teaches wherein the database relations include numerical data and character data ([0071] - The disclosed approach for solving the "cold start problem" is to obtain an initial training corpus using a specialized queries generator that randomly generates queries based on the IMDb schema and the actual columns values).
	Claims 10-25 are rejected using similar reasoning seen in the rejection of claims 1-9 due to reciting similar limitations but directed a computer system and a computer program 
	Regarding claim 26¸ Shmueli in view of Dehaan does not teach wherein the random sample is associated with all or part of the column combinations in the database relations.
	Keller teaches wherein the random sample is associated with all or part of the column combinations in the database relations ([0133] - Preferably, one record comprises the logical expression relating to a single table only and the selectivity results only from one column, or a plurality of ANDed expressions inside one and the same database table. Thus, in this preferred implementation for example, a JOIN always generates at least two records, i.e., one per table).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Shmueli in view of DeHaan to include wherein the random sample is associated with all or part of the column combinations in the database relations as taught by Keller. It would be advantageous to make the combination to result better prediction of the number of qualifying records for simple and complex queries as seen in of Keller ([0021]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166